*271MEMORANDUM
The defense interposed to the allowance of the claim herein, as stated in defendant’s brief, is “Did the act of 1928, amending 28 U. S. C. 598, impliedly repeal the clause in 28 U. S. C. 597, requiring a Court Commissioner to secure Court approval of additional per diems?” The court is of the opinion that it did, and that the decision of this court in Moreno v. United States, 70 C. Cls. 758, so decided.
The regulations of the Attorney General appearing in Finding 5, so far as they exact the approval of the court of per diem fees here involved, contravene the amendatory act of May 29, 1928 (45 Stat. 998), and an exaction of this nature is void and of no effect.